Exhibit 10.4

CONVERTIBLE PROMISSORY NOTE



US$400,000.00

Reddick, Florida



October 27, 2014

FOR VALUE RECEIVED, EV CHARGING USA, INC., a Nevada corporation (the “Maker”),
hereby promises to pay to the order of Richard S. Astrom (the “Payee”), on the
Maturity Date (as that term is hereinafter defined) at 11415 NW 123rd Lane,
Reddick, FL 32686, in accordance with the terms herein set forth, the principal
amount of FOUR HUNDRED THOUSAND AND NO/100 DOLLARS (US$400,000.00), together
with accrued and unpaid interest thereon. As used herein, the term “Maturity
Date” shall mean the date which is one (1) year after the date hereof.

This Convertible Promissory Note is issued by Maker (a) in consideration of (i)
the surrender to Maker of 5,000,000 shares of the Series A Convertible Preferred
Stock, par value $0.001 per share, of the Maker and 5,000,000 shares of the
Series B Convertible Preferred Stock, par value $0.001 per share, of the Maker,
(ii) the extinguishment of the indebtedness of Maker to Payee specified in
Section 5.3(i) of the Merger Agreement and (iii) the agreement of Payee to
indemnify Maker specified in Section 5.3(i) of the Merger Agreement and (b) in
satisfaction of the condition precedent set forth in Section 5.3(i) of the
Merger Agreement. As used in the previous sentence, the term “Closing Date”
shall have the meaning set forth in that certain Agreement and Plan of Merger,
dated as of August 20, 2014, as amended on August 28, 2014, October 2, 2014, and
October 23, 2014, by and among Maker (under its former corporate name “MILWAUKEE
IRON ARENA FOOTBALL, INC.”), MWKI ACQUISITION, INC., an Illinois corporation and
the wholly-owned subsidiary of the Company, and EV CHARGING USA, CORP., an
Illinois corporation, which is referred to herein as “Target” (the “Merger
Agreement”), and (b) in satisfaction of the condition precedent set forth in
Section 5.3(i) of the Merger Agreement.

1.     Interest. This Convertible Promissory Note shall bear interest at the
rate of thirty-eight one hundredths of one percent (0.38%) per annum unless and
until the occurrence of an Event of Default (as defined below) occurs. After an
Event of default, this Convertible Promissory Note shall bear interest at a
floating rate of interest which shall be ten (10) percentage points over the
rate of interest announced from time to time by Citibank, N.A. as the rate of
interest that it charges to its most creditworthy commercial customers. Interest
shall be computed on the basis of a 360-day year of twelve 30-day months and
shall accrue and be payable on the Maturity Date. Interest shall be compounded
annually after an Event of Default, but shall not be compounded prior thereto.

2.     Maturity. The full principal amount of this Convertible Promissory Note,
together with accrued interest thereon, shall be due on the Maturity Date.

3.     Payment. Payment under this Convertible Promissory Note shall be in
lawful money of the United States and in immediately available funds in
accordance with the written instructions of Payee. In the absence of such
instructions, Maker shall make the payment by check timely delivered to Payee at
its address set forth above.

1

--------------------------------------------------------------------------------

4.     Prepayment. The principal amount of this Convertible Promissory Note and
any accrued and unpaid interest thereon may be prepaid, in whole or in part, by
Maker without penalty or premium. Partial prepayments shall be applied first to
accrued and unpaid interest and then to principal. Such prepayment may be made
at any time without notice, provided, however, that in the event that Payee
shall have the right to convert any portion of the principal amount of this
Convertible Promissory Note as provided in Section 9, Maker shall give the Payee
ten (10) days’ notice of any such prepayment and, during such 10-day period,
Payee ’s rights in respect of conversion shall be unaffected by the giving of
such notice.

5.     Covenants.

a.      Restriction on Major Transactions. The Surviving Corporation (as that
term is defined in the Merger Agreement)) or any other person or entity in which
it directly or indirectly controls (each such person or entity being a
“Subsidiary”) without the prior written consent of Payee, to agree to or
consummate a merger, consolidation, business combination, tender offer, exchange
of shares, recapitalization, reorganization, redemption or other similar event
or to transfer any of its property or assets outside the ordinary course of
business.

b.      Conduct of Business; Ownership of Shares and Interests in Subsidiaries.
Maker will conduct its business and operations, other than financing operations,
through one or more wholly owned Subsidiaries. Maker will not sell, transfer,
mortgage, pledge or otherwise dispose of any shares or interests in any
Subsidiary, nor will it permit any Subsidiary to transfer, mortgage, pledge or
otherwise dispose of any shares or interests in a Subsidiary held by it. Maker
represents and warrants that it does not own any interest in a person or entity
that is not a Subsidiary.

c.      Amendment of Target’s Articles of Incorporation. Maker will not permit
Target to amend its articles of incorporation.

d.      Filing of Reports under the Exchange Act; No Termination of Exchange Act
Registration. As long as this Convertible Promissory Note is outstanding, Maker
(i) will timely file all reports and other materials required to be filed by
Section 13 of the Securities Exchange Act of 1934, other than Current Reports on
Form 8-K, and (ii) will at all times maintain the registration of its Common
Stock under Section 12(b) or (g) of said Act. After any conversion under Section
9 of this Convertible Promissory Note and for as long as the Payee holds any of
the shares of Common Stock issued upon such conversion, Maker shall give
immediate notice only by personal delivery or e-mail to the Payee upon becoming
aware of Maker’s failure to comply with the covenant set forth in this
subsection (d).

e.      No Registration Statement. Maker shall not file any registration
statement under the Securities Act of 1933 until one year after the date on
which the Payee shall first have converted any portion of this Promissory into
shares of Common Stock pursuant to Section 9, provided that Maker may comply
with its obligations under any agreement under which it is obligated to register
shares of its Common Stock issued in the Private Placement, as that term is
defined in the Merger Agreement.

2

--------------------------------------------------------------------------------

6.     Waiver of Demand, Etc. Payee waives demand, presentment, protest and
notice of any kind and consents to the extension of time for payments or other
indulgence with respect to this Convertible Promissory Note, all without notice.

7.     Remedies. If an Event of Default occurs and is continuing, Payee may, by
written notice given to Maker, declare the principal of and accrued interest on
this Convertible Promissory Note to be due and payable immediately; provided,
however, that upon the occurrence of any Event of Default described in Section
8(c), the principal of and accrued interest on this Convertible Promissory Note
shall automatically become due and payable immediately without the requirement
notice or any other action on the part of Payee. In the event that any action is
commenced by Payee to enforce his rights under this Convertible Promissory Note
and Payee prevails in such action, Maker shall reimburse Payee for Payee’s costs
and expenses, including, without limitation, reasonable legal fees, incurred in
connection therewith. Maker acknowledges that in the event that if it were to
contravene any of the covenants of Maker set forth in Section 5, Payee would be
irreparably harmed and that Payee would have no adequate remedy at law.

8.     Events of Default. The term “Event of Default” means the occurrence of
any one or more of the following:

(a) Maker shall fail to make full payment of principal or interest on the
Maturity Date, and such failure shall continue unremedied for a period of five
(5) days after written notice from Payee;

(b) Maker shall fail to comply with any of its other obligations under this
Convertible Promissory Note, other than its obligations under Section 5, and
such default shall continue unremedied for a period of fifteen (15) days after
written notice from Payee, provided, however, that in the event that such
default cannot with diligence be cured within said period, Payee shall have such
period as is reasonable to cure such default;

(c) Maker or any Subsidiary: (i) shall commence a voluntary case under any
Bankruptcy Law (as hereinafter defined); (ii) shall become subject to an
involuntary case under any Bankruptcy Law which is not withdrawn, discharged or
stayed within sixty (60) days after the commencement thereof; (iii) shall
consent to the appointment of a Custodian (as hereinafter defined) for a
substantial portion of its property; (iv) shall become subject to the
appointment of a Custodian for a substantial portion of its property, which
appointment is not withdrawn, discharged or stayed within sixty (60) days after
the appointment thereof; or (v) makes a general assignment for the benefit of
its creditors; or

(d) Maker shall contravene any of its covenants set forth in Section 5 hereof or
in Section 5 of the Pledge Agreement referred to in Section 11 hereof.

The term “Bankruptcy Law” means Title 7, Title 11 or Title 13, of the United
States Code or any similar federal or state law for the relief of debtors and
the term “Custodian” means any receiver, trustee, assignee, liquidator or
similar official acting, appointed or empowered under any Bankruptcy Law.

9.     Conversion.

3

--------------------------------------------------------------------------------

(a)     Conversion. In the event of the default set forth in Section 8(a), the
Payee shall have the right, at his option, to convert, subject to the terms and
provisions of this Section 9, all or any portion of the unpaid principal amount
of this Convertible Promissory Note and the interest accrued thereon (the sum of
such unpaid principal amount and such accrued interest as it shall exist from
time to time being the “Convertible Amount”) into the number of fully paid and
nonassessable shares of the common stock, par value $0.001 per share (“Common
Stock”) as shall be equal to the portion of the Convertible Amount that the
Payee desires to convert divided by the Conversion Price (as that term is
hereinafter defined) then in effect, by delivery of this Convertible Promissory
Note to the Maker at its address for notice; provided, however, that Payee shall
make no conversion for less than the portion of the Convertible Amount equal to
the amount of accrued interest then owing; and provided, further, that Maker
shall not issue any fractional shares in connection with any conversion pursuant
to this Section 9, but shall round up any fractional share to the next highest
share. In the event that the Payee shall exercise his option to convert this
Convertible Promissory Note with respect to less than the entire Convertible
Amount then existing, Maker shall issue to the Payee a new convertible
promissory note (the “Reissued Note”), duly executed by Maker, identical with
this Convertible Promissory Note, except that (i) the principal amount of the
Reissued Note shall be equal to the portion of the Convertible Amount Note that
has not been so converted, (ii) the Reissued Note shall be dated as of the
Conversion Date (as that term is hereinafter defined). The Conversion Price (as
that term is hereinafter defined) for the Reissued Note shall be the same as
that for this Convertible Promissory Note, except that any change in the
Conversion Price that would be applicable to this Convertible Promissory Note if
it had not been so replaced shall be given effect in determining the Conversion
Price for the Reissued Note. The shares deliverable upon any such conversion are
referred to as “Shares”.

(b)     Delivery of Stock Certificates; Time Conversion Effective; No Adjustment
for Interest or Dividends. As promptly as practicable after the surrender (as
herein provided) of this Convertible Promissory Note for conversion, Maker shall
deliver or cause to be delivered to or upon the written order of the Payee,
certificates representing the number of fully paid and nonassessable Shares into
which all or a portion of the Convertible Amount shall have been converted.
Subject to the following provisions of this Subsection (b), such conversion
shall be deemed to have been made at the close of business on the date on which
this Convertible Promissory Note shall have been surrendered for conversion as
provided in Subsection (a) of this Section 9 (the “Conversion Date”), so that
the rights of the Payee under this Convertible Promissory Note as such (only to
the extent that the Convertible Amount is converted) shall cease at such time
and the person or persons entitled to receive the Shares upon such conversion
shall be treated for all purposes as having become the record holder or holders
of such Shares at such time; provided, however, that no such surrender on any
date when the stock transfer books of Maker shall be closed shall be effective
to constitute the person or persons entitled to receive Shares upon such
conversion as the record holder or holders of such Shares on such date, but such
surrender shall be effective to constitute the person or persons entitled to
receive such Shares as the record holder or holders thereof for all purposes at
the close of business on the next succeeding day on which such stock transfer
books are open or Maker is required to effect such conversion.

If the day for the exercise of the conversion right shall not be a business day
at the palace where notice of conversion is to be given, then such conversion
right will be deemed to be exercised on the next succeeding day which is a
Business Day.

4

--------------------------------------------------------------------------------

No adjustments in respect of interest or cash dividends shall be made upon
conversion of this Convertible Promissory Note.

(c)     Conversion Price. The conversion price for this Convertible Promissory
Note (the “Conversion Price”) shall be fifty percent (50%) of the Current Market
Price. As used in the previous sentence, the term “Current Market Price” shall
mean the average of the daily closing price for a share of Common Stock for the
three (3) consecutive trading days ending on the trading day immediately prior
to the day on which this Convertible Promissory Note is delivered for conversion
pursuant to Subsection (a) of this Section 9. A trading day shall be any day on
which the Common Stock is able to be traded on an organized securities market or
trading system in the United States of America, whether or not the Common Stock
actually is traded on such day. The closing price for each day shall be the last
reported sales price, or, in case no reported sale takes place on such day, the
average of the closing bid and asked prices, regular way, in either case, as
quoted on the principal United States market for the Common Stock, as determined
by the Board of Directors of the Corporation or if, in the judgment of the Board
of Directors of the Corporation, there exists no principal United States market
for the Common Stock, then as determined by the Board of Directors of the
Corporation.

(d)     Consolidation or Merger. If Maker shall at any time consolidate or merge
with or into another corporation, (i) Maker shall give at least five (5) days’
prior written notice to the Payee of such consolidation or merger and the terms
thereof and (ii) the Payee shall thereafter be entitled to receive, upon the
conversion thereof, the securities or property to which a holder of the number
of Shares then deliverable upon the conversion thereof would have been entitled
upon such consolidation or merger. Maker shall take such steps in connection
with such consolidation or merger as may be necessary to assure such holder that
the provisions of this Agreement shall thereafter be applicable, as nearly as
reasonably may be in relation to any securities or property thereafter
deliverable upon the conversion of this Convertible Promissory Note including,
but not limited to, obtaining a written acknowledgement from the continuing
corporation or other appropriate corporation of its obligation to supply such
securities or property upon such conversion. The sale of all or substantially
all of the assets of Maker shall be deemed a consolidation or merger for the
foregoing purposes.

(e)     Taxes on Conversion. The issuance of certificates for Shares upon the
conversion of this Convertible Promissory Note shall be made without charge to
the Payee for any issue or stamp tax in respect of the issuance of such
certificates, and such certificates shall be issued in the respective names of,
or in such names as may be directed by, the holder of this Convertible
Promissory Note; provided, however, that Maker shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issuance and
delivery of any such certificate in a name other than that of the Payee and
Maker shall not be required to issue or deliver such certificates unless or
until the person or persons requesting the issuance thereof shall have paid to
Maker the amount of such tax or shall have established to the satisfaction of
Maker that such tax has been paid.

10.     Usury. In no event whatsoever shall the amount of interest paid or
agreed to be paid to Payee exceed the maximum amount permissible under
applicable law. If Payee shall receive as interest, an amount which would exceed
the highest lawful rate, the amount which would be excessive interest shall be
applied to the reduction of the principal amount outstanding under this
Convertible Promissory Note (without prepayment premium or penalty).

5

--------------------------------------------------------------------------------

11.     Assignment, Amendment, Etc. This Convertible Promissory Note may be
assigned, transferred, sold or pledged by Payee without the prior written
consent of Maker. This Convertible Promissory Note shall be binding upon Maker
and its successors and assigns and shall inure to the benefit of Payee and
Payee’s heirs, executors, administrators and permitted assigns. If any term of
this Convertible Promissory Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected thereby. This Convertible Promissory Note may not be changed,
modified or terminated orally, but only by an agreement in writing, signed by
the party to be charged therewith. No delay, failure or omission by Payee or any
subsequent holder in respect of the exercise of any right or remedy granted
hereunder or allowed by law to Payee or other holder shall constitute a waiver
of the right to exercise the same at any future time or in the same or other
circumstances.

12.     Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. This
Convertible Promissory Note shall be governed by and construed in accordance
with the laws of the State of Florida without giving effect to the principles of
conflicts of law. Maker by the execution of this Convertible Promissory Note and
Payee by acceptance hereof:

a.     irrevocably consents and submit to the jurisdiction of the Courts of the
State of Florida and waives any objection based on venue or forum non conveniens
with respect to any action instituted therein arising under this Convertible
Promissory Note or the transactions related hereto, in each case whether now
existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agrees that any dispute arising out of the relationship between
Maker and Payee or the conduct of such persons in connection with this
Convertible Promissory Note or otherwise shall be heard only in the courts
described above; and

b.     WAIVES TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS CONVERTIBLE PROMISSORY NOTE.

13.     Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered, mailed by registered or certified mail, postage
prepaid, or emailed (solely in the case of the notice required by Section 5(d))
to the person to whom it is directed at its address specified below, or such
other address as such person may hereinafter specify by notice:

If to Maker, at:

c/o EV Charging USA, Corp.
180 N LaSalle St., 37th Floor
Chicago, IL 60601

6

--------------------------------------------------------------------------------

If to Payee, at his address written above, or, in the event of notice given
pursuant to Section 5(d), r_astrom@me.com. Any notice given by email shall be
confirmed by notice given by another of the methods for giving notice set forth
above.

14.     Unenforceability. If one or more provisions of this Convertible
Promissory Note are held to be unenforceable under applicable law, such
provisions shall be excluded from this Convertible Promissory Note, and the
balance of this Convertible Promissory Note shall be interpreted as if such
provisions were so excluded and shall be enforceable in accordance with its
terms.

15.     Pledge Agreement. The obligations of Maker under this Convertible
Promissory Note are secured by a Pledge Agreement, of even date herewith, by and
between Payee and Maker.

16.     Section Titles. The section titles in this Convertible Promissory Note
have been inserted for reference only and shall not be deemed to be part hereof.

 

IN WITNESS WHEREOF, Maker has executed this Convertible Promissory Note as of
the date first above written.

EV CHARGING USA, INC.

By:      /s/ Richard S. Astrom     
       Richard S. Astrom
       President

7

